IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                               October 21, 2008
                               No. 05-61167
                             Summary Calendar                Charles R. Fulbruge III
                                                                     Clerk

TUAN CHAU PHAM

                                          Petitioner

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                          Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                            BIA No. A37 341 363


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
      Tuan Chau Pham is a native and citizen of Vietnam who was ordered
deported from this country based on a determination that he had committed
aggravated felonies that were crimes of violence. Pham moved to reopen his case
and argued that he was eligible for relief under former 8 U.S.C. § 1182(c). The
immigration judge denied both Pham’s motion to reopen and his subsequent
motion for reconsideration, and the Board of Immigration Appeals (BIA)
affirmed the immigration judge. Pham now petitions this court for review.

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 05-61167

Pham will receive relief only if he shows that the BIA abused its discretion when
it affirmed the denial of his motion. See Singh v. Gonzales, 436 F.3d 484, 487
(5th Cir. 2006).
      Pham argues that the BIA’s application of former § 1182(c) is contrary to
INS v. St. Cyr, 533 U.S. 289, 295 (2001), and violative of his equal protection
rights. These arguments are unavailing. See Brieva-Perez v. Gonzales, 482 F.3d
356, 359 (5th Cir. 2007); Vo v. Gonzales, 482 F.3d 363, 366-70 (5th Cir. 2007).
Pham’s petition for review is DENIED.




                                       2